[Cite as State v. Steele, 2010-Ohio-5410.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 3-10-15

        v.

MATTHEW STEELE,                                            OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 08-CR-0033

                                       Judgment Affirmed

                            Date of Decision: November 8, 2010




APPEARANCES:

        Shane M. Leuthold for Appellant

        Clifford J. Murphy for Appellee
Case No. 3-10-15


WILLAMOWSKI, P.J.

      {¶1} Defendant-appellant Matthew Steele (“Steele”) brings this appeal

from the judgment of the Court of Common Pleas of Crawford County revoking

his community control and sentencing him to prison for violation of his

community control sanctions. For the reasons set forth below, the judgment is

affirmed.

      {¶2} On June 29, 2009, Steele entered a negotiated plea of guilty to one

count of illegal conveyance of drugs onto the grounds of a detention facility: a

violation of R.C. 3719.011 and a third degree felony. The trial court, in accord

with the agreement, sentenced Steele to three years of community control and

reserved a prison sanction of five years for violation of community control. As

part of the agreement and sentence, Steele was required to attend Crosswaeh

CBCF for drug and alcohol treatment.

      {¶3} On January 10, 2010, Steele appeared before the trial court for a

hearing on violation of his community control sanctions.       Steele had been

terminated unsuccessfully from the Crosswaeh CBCF program for verbal

aggression toward other residents. Steele admitted to this violation. The trial

court continued community control for Steele, but amended the terms to require

Steele to attend and successfully complete the VOA Halfway House program.




                                       -2-
Case No. 3-10-15


       {¶4} While in the VOA Program, Steele was involved in a verbal

altercation with another resident. Both men were terminated from the program.

On February 18, 2010, the State filed a motion alleging Steele had again violated

the terms of his community control and asking the trial court to revoke community

control. A hearing was held on the motion on February 22, 2010. Steele denied

the allegations in the motion.   On April 26, 2010, a hearing on the alleged

violations occurred. The trial court held that Steele had violated his community

control conditions and revoked the sanctions. The trial court then ordered Steele

to serve four years in prison. Steele appeals from this judgment and raises the

following assignment of error.

       The trial court abused its discretion by revoking [Steele’s]
       community control and sentencing him to a four year prison
       sentence.

       {¶5} In his assignment of error, Steele alleges that the trial court’s

decision to revoke community control was unreasonable given the facts of the

violation.

       When an offender violates the terms of [his] community control,
       the trial court may “impose a longer time under the same
       community control sanction [not to exceed five years]”; “impose
       a more restrictive community control”; or “impose a definite
       jail term.” R.C. 2929.25(C)(2). “The right to continue on
       community control depends on compliance with community
       control conditions and ‘is a matter resting within the sound
       discretion of the court.”’ State v. Schlecht, Champaign App. No.
       2003-CA-3, 2003-Ohio-5336, at ¶7, quoting State v. Johnson
       (May 25, 2001), Montgomery App. No. 17420.


                                       -3-
Case No. 3-10-15



State v. Whitaker, 2d Dist. No. 21003, 21004, 2006-Ohio-998, ¶12. “A decision is

unreasonable if there is no sound reasoning process that would support that

decision.” AAAA Enterprises, Inc. v. River Place Community Redevelopment

(1990), 50 Ohio St.3d 157, 161, 553 N.E.2d 597.

      {¶6} In this case, Steele argues that since his dispute was with a man

much larger than himself, it was excused. However, the trial court stated on the

record its reasons for revoking community control.

       Back when you entered your plea of guilty to what the court
       considers a serious charge[,] a felony of the third degree, you
       promised that you would complete the CBCF. A promise you
       didn’t keep.

       This court trusted you one more time and sent you to the VOA
       and, once again, you have put your own ideas about how you
       should behave and what’s acceptable ahead of the requirements
       of the facility and your community control.

       Therefore, I find you’re no longer suitable – suitable for a
       community control supervision because you’ve demonstrated
       that you don’t intend to play by any rules other than your own.
       So there’s nothing that I can do for you at this level.

Tr. 50. The trial court’s conclusion was based upon testimony as to Steele’s

behavior at the VOA. In addition, Steele had been before the trial court in

January of 2010 for a violation hearing when he was terminated from the first

facility. Steele admitted to that violation. He was then transferred to VOA and

less than one month later, was terminated from that program.         Given this



                                       -4-
Case No. 3-10-15


evidence, the trial court’s determination that Steele did not want to follow the

rules of community control is supported by sound reasoning and the record.

Thus, the trial court did not err in revoking Steele’s community control sanctions

and the assignment of error is overruled.

       {¶7} Having found no error prejudicial to the defendant, the judgment of

the Court of Common Pleas of Crawford County is affirmed.

                                                             Judgment Affirmed

ROGERS and PRESTON, J.J., concur.

/jlr




                                        -5-